Exhibit 10.9




Procific
Willow House, Cricket Square
P.O. Box 709
Grand Cayman, KY1-1107
Cayman Islands
Attention: Directors


April 14, 2017


Ladies and Gentlemen:    
This letter (this “Letter Agreement”) is made and entered into on this April 14,
2017, among Apollo Principal Holdings IX, L.P., a Cayman Islands exempted
limited partnership (“APH IX”), Athene Holding Ltd., a Bermuda exempted company
limited by shares (“Athene”), and Procific, a Cayman Islands company limited by
shares (“Procific”). Reference is made to that certain Shareholders Agreement of
AGER Bermuda Holding Ltd., a Bermuda exempted company limited by shares (“AGER”)
(such Shareholders Agreement, as amended, restated, supplemented or otherwise
modified from time to time, the “Shareholders Agreement”), by and among AGER and
its shareholders listed on the signature pages thereto or who become a party
thereto. Capitalized terms set forth but not otherwise defined herein shall be
deemed to have the respective meanings ascribed to them in the Shareholders
Agreement.
This Letter Agreement is being entered into by APH IX, Athene and Procific
(each, a “Party” and collectively, the “Parties”) in connection with AGER’s
offering of Shares to certain investors (including, without, limitation, the
Parties) pursuant to the 2017 Subscription Agreements.
Section 1.    Qualified Transfers.
(a)From and after the occurrence of a Qualified Listing, if any Apollo
Shareholder or Athene Shareholder proposes to Transfer any Shares owned by it
(the “Transferring Party”) to a Third Party (a “Qualified Transfer”), then,
notwithstanding that certain provisions of the Shareholders Agreement may have
terminated at the time of such Qualified Transfer pursuant to and in accordance
with Section 4.1 thereof, the provisions of Section 2.3 of the Shareholders
Agreement and any related definitions in the Shareholders Agreement shall apply
to such Qualified Transfer as among Procific, the Apollo Shareholders and the
Athene Shareholders, mutatis mutandis, such that (i) Procific shall be granted
the rights of an Other Shareholder (in its capacity as an Entitled Shareholder)
under Section 2.3 of the Shareholders Agreement, and shall be deemed to be the
sole Entitled Shareholder, in respect of such Qualified Transfer to include
Shares owned by Procific in such Qualified Transfer as provided in Section 2.3
of the Shareholders Agreement, mutatis mutandis, (ii) the Transferring Party
shall be deemed the Co-Sale Offeror for purposes of applying Section 2.3 of the
Shareholders Agreement to such Qualified Transfer pursuant to and in accordance
with this Section 1, (iii) such Third Party, in its capacity as the Transferee
in such Qualified Transfer, shall be deemed the Co-Sale Offeree for purposes of
applying Section 2.3 of the Shareholders Agreement to such Qualified Transfer
pursuant to and in accordance with this Section 1 and (iv) Pro Rata Amount shall
be calculated based on (A) the number of Class A Common Shares and Class B
Common Shares held by Procific or the Transferring Party, as applicable, as of
the relevant date





--------------------------------------------------------------------------------





of determination, expressed as a percentage of (B) the aggregate number of Class
A Common Shares and Class B Common Shares held by Procific, the Apollo
Shareholders and the Athene Shareholders; provided, that, notwithstanding the
foregoing, the Transferring Party shall not be obligated to otherwise effectuate
such Qualified Transfer in accordance with the Shareholders Agreement as
required pursuant to Section 2.3(c) of the Shareholders Agreement (except, for
the avoidance of doubt, with respect to the provisions of Section 2.3 of the
Shareholders Agreement (other than such requirement under Section 2.3(c) of the
Shareholders Agreement) as set forth in this Section 1) if the relevant
provisions of the Shareholders Agreement have been terminated or no longer apply
at such time pursuant to and in accordance with the provisions thereof.
(b)Notwithstanding anything to the contrary herein or otherwise, and in
furtherance of and without limiting Section 2.3(f) of the Shareholders Agreement
in any respect, this Section 1 shall not apply, and Procific shall have no
rights under this Section 1, in respect of (i) any Transfer of Shares by any
Apollo Shareholder or Athene Shareholder to one or more of its respective
Affiliates, (ii) any Permitted Transfer (without regard to the provisions of
sub-clause (e) or (f) of the definition of “Permitted Transfer”), (iii) any
Co-Sale Transfer (as defined below), which Co-Sale Transfer shall be governed
pursuant to and in accordance with the provisions of Section 2, or (iv) any
Transfer of Shares by any Apollo Shareholder or Athene Shareholder principally
arising out of, principally relating to, or principally in connection with, any
regulatory, tax, operational, accounting and/or other similar considerations.
(c)Notwithstanding anything to the contrary herein or otherwise, for purposes of
this Letter Agreement, the definition of “Apollo Shareholders” and any other
related definitions set forth herein or in the Shareholders Agreement, shall be
deemed to exclude BRH Holdings GP, Ltd. and any direct or indirect owners of
equity interests in either BRH Holdings GP, Ltd. or Apollo Global Management,
LLC.
Section 2.    Co-Sale Transfers.
(a)If any Apollo Shareholder or Athene Shareholder proposes to Transfer any
Shares owned by it (the “Selling Party”) to an Athene Shareholder or Apollo
Shareholder, respectively (such Transferee, a “Co-Sale Transferee” and such
Transfer, a “Co-Sale Transfer”), then, notwithstanding that the Co-Sale
Transferee may not be a Third Party under Section 2.3 of the Shareholders
Agreement, the provisions of Section 2.3 of the Shareholders Agreement and any
related definitions in the Shareholders Agreement shall apply to such Co-Sale
Transfer as among Procific, the Apollo Shareholders and the Athene Shareholders,
mutatis mutandis, such that (i) Procific shall be granted the rights of an Other
Shareholder (in its capacity as an Entitled Shareholder) under Section 2.3 of
the Shareholders Agreement, and shall be deemed to be the sole Entitled
Shareholder, in respect of such Co-Sale Transfer to include Shares owned by
Procific in such Co-Sale Transfer as provided in Section 2.3 of the Shareholders
Agreement, mutatis mutandis, (ii) the Selling Party shall be deemed the Co-Sale
Offeror for purposes of applying Section 2.3 of the Shareholders Agreement to
such Co-Sale Transfer pursuant to and in accordance with this Section 2, (iii)
the Co-Sale Transferee, in its capacity as the Transferee in such Co-Sale
Transfer, shall be deemed the Co-Sale Offeree for purposes of applying Section
2.3 of the Shareholders Agreement to such Co-Sale Transfer pursuant to and in
accordance with this Section 2 and (iv) Pro Rata Amount shall be calculated
based on (A) the number of Class A Common Shares and Class B Common


2

--------------------------------------------------------------------------------





Shares held by Procific or the Selling Party, as applicable, as of the relevant
date of determination, expressed as a percentage of (B) the aggregate number of
Class A Common Shares and Class B Common Shares held by Procific, the Apollo
Shareholders and the Athene Shareholders; provided, that, notwithstanding the
foregoing, the Selling Party shall not be obligated to otherwise effectuate such
Co-Sale Transfer in accordance with the Shareholders Agreement as required
pursuant to Section 2.3(c) of the Shareholders Agreement (except, for the
avoidance of doubt, with respect to the provisions of Section 2.3 of the
Shareholders Agreement (other than such requirement under Section 2.3(c) of the
Shareholders Agreement) as set forth in this Section 2) if the relevant
provisions of the Shareholders Agreement have been terminated or no longer apply
at such time pursuant to and in accordance with the provisions thereof.
(b)Notwithstanding anything to the contrary herein or otherwise, and in
furtherance of and without limiting Section 2.3(f) of the Shareholders Agreement
in any respect, the provisions of this Section 2 shall not apply, and Procific
shall have no rights under this Section 2, in respect of (i) any Transfer of
Shares by any Apollo Shareholder or Athene Shareholder to one or more of its
Affiliates, (ii) any Permitted Transfer (without regard to the provisions of
sub-clause (e) or (f) of the definition of “Permitted Transfer” to the extent
relating to any Transfer by an Apollo Shareholder to an Athene Shareholder or by
an Athene Shareholder to an Apollo Shareholder), (iii) any Qualified Transfer,
which Qualified Transfer shall be governed pursuant to and in accordance with
the provisions of Section 1, or (iv) any Transfer of Shares by any Apollo
Shareholder or Athene Shareholder principally arising out of, principally
relating to, or principally in connection with, any regulatory, tax,
operational, accounting and/or other similar considerations.
Section 3.    No Publicity; Confidentiality. Each Party agrees that it shall not
make, and shall cause its Affiliates not to make, any public reference to (i)
any other Party or any of its Affiliates with respect to the transactions
contemplated by this Letter Agreement or (ii) the terms and conditions contained
herein, or the terms of any Party’s (direct or indirect) investment in AGER,
including, without limitation, on any website or other media, except (x) as
required by applicable law or regulation or listing rule (including in the event
that APH IX, Athene, AGER or any of their respective Affiliates takes a
voluntary action, such as pursuing an acquisition, divestiture, public offering
or other financing transaction, conducting its business or starting a new line
of business or expanding an existing line of business into new jurisdictions,
the result of which is that such information is required to be disclosed by
applicable law or regulation or listing rule, or in connection with the
obtaining of regulatory approvals required for the consummation of the
transactions contemplated by the 2017 Subscription Agreements), or (y) if it
obtains the prior consent of the other Parties as to the substance of such
disclosure; provided, that for purposes of the foregoing, (i) none of AGER,
Athene or any of their respective Subsidiaries or Athene Asset Management LLC
shall be considered an “Affiliate” of Apollo or APH IX, (ii) Athene Asset
Management LLC shall not be considered an “Affiliate” of Athene and (iii) from
and after the Closing Date (as defined in the 2017 Subscription Agreements),
neither AGER nor any Subsidiary thereof shall be considered an “Affiliate” of
Athene.
Section 4.    Termination. Notwithstanding anything to the contrary herein or
otherwise, this Letter Agreement shall automatically and permanently terminate
and be of no further force and effect without any action by any Party upon any
time when Procific and the Permitted Procific Transferees (as defined below)
cease to beneficially hold any Common Shares of the Company;


3

--------------------------------------------------------------------------------





provided, that the respective rights and obligations of the Parties under
Sections 3, 4, 5, 6, 7, 8, 9, 10, 11, and 12 of this Letter Agreement shall
survive any such termination.
Section 5.    Successors and Assigns. Except as set forth in Section 6., this
Letter Agreement is for the sole benefit of the Parties and their permitted
assigns and nothing herein, express or implied is intended to or shall confer
upon any other Person any legal or equitable benefit, claim, cause of action,
remedy or right of any kind.
Section 6.    Non-Recourse. Only the Parties shall have any liability or
obligation under this Letter Agreement. Each Party agrees that any claim or
proceeding arising out of or relating to any breach or violation of, or
non-compliance with, this Letter Agreement by any other Party shall be brought
by such Party against, or any remedy or recovery in connection therewith may be
obtained from, such other Party only, and each Party irrevocably and
unconditionally waives the right to bring any such claim or proceeding against,
or obtain any such remedy or recovery from, any other Person. For the avoidance
of doubt, APH IX and Athene shall cause each Apollo Shareholder and Athene
Shareholder, respectively, to the extent such Apollo Shareholder or Athene
Shareholder is a controlled Affiliate thereof, to carry out the actions required
to be performed by such Apollo Shareholder or Athene Shareholder, as applicable,
pursuant to and in accordance with this Letter Agreement.
Section 7.    Assignment; Transfers to Affiliates. If Procific transfers all or
a portion of its Shares to the Abu Dhabi Investment Authority (“ADIA”), or to
any Affiliate of Procific that is controlled by ADIA (ADIA or any such
Affiliate, a “Permitted Procific Transferee”), pursuant to Section 2.2 of the
Shareholders Agreement, such transferee shall be entitled to the rights granted
under this Letter Agreement and references to Procific herein shall be deemed to
include such transferee; provided, that (i) such transfer does not adversely
affect, in any material respect, APH IX, Athene, AGER or any of their respective
Affiliates or security holders from a tax or regulatory perspective and (ii)
such Permitted Procific Transferee, as a condition to such transfer, executes a
joinder to this Letter Agreement agreeing to be bound by the provisions hereof.
Except as specifically permitted pursuant to this Section 7, Procific may not
assign any of its rights or assign or delegate any of its obligations under this
Letter Agreement without the prior written consent of APH IX and Athene.
Section 8.    Amendment; Waiver. This Letter Agreement may only be amended by an
instrument in writing signed by the Parties. To be effective, any waiver of any
provision of this Letter Agreement requested by any Party must be granted in
writing by the Party against whom such waiver is sought to be enforced.
Section 9.    Severability. It is the desire and intent of the Parties that the
provisions of this Letter Agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any particular provision of this
Letter Agreement shall be adjudicated by a court of competent jurisdiction, or
is otherwise reasonably determined by APH IX or Athene (based on the advice of
counsel) to be invalid, prohibited or unenforceable for any reason, such
provision shall be ineffective, null and void and all actions previously taken
pursuant to such provision shall be rescinded, without invalidating the
remaining provisions of this Letter Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction. Notwithstanding the
foregoing, if such provision could be more


4

--------------------------------------------------------------------------------





narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Letter Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.
Section 10.    Governing Law; Consent to Jurisdiction and Venue; Waiver of Jury
Trial.
(a)This Letter Agreement shall be governed by and construed in accordance with
Bermuda law, without giving effect to any law or rule that would cause the laws
of any jurisdiction other than Bermuda to be applied.
(b)ANY ACTION OR PROCEEDING AGAINST THE PARTIES RELATING IN ANY WAY TO THIS
LETTER AGREEMENT MAY ONLY BE BROUGHT AND ENFORCED IN THE COURTS OF BERMUDA, AND
THE PARTIES IRREVOCABLY SUBMIT TO THE JURISDICTION OF SUCH COURTS IN RESPECT OF
ANY SUCH ACTION OR PROCEEDING. EACH OF THE PARTIES IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY SUCH ACTION OR PROCEEDING IN THE COURTS OF BERMUDA
AND ANY CLAIM THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN ANY INCONVENIENT FORUM. THE PARTIES AGREE THAT A FINAL JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENTERED IN AND
ENFORCED IN ANY COURT HAVING JURISDICTION THEREOF.
(c)EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
LETTER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
Section 11.    Letter Agreement Controls. This Letter Agreement supplements the
Shareholders Agreement as among Procific, APH IX and Athene, and the terms of
this Letter Agreement shall control with respect to Procific in the event any
conflict exists between this Letter Agreement and the Shareholders Agreement.
Section 12.    Counterparts. The Parties may execute this Letter Agreement in
one or more counterparts (which may be delivered by facsimile or electronic
transmission), each of which constitutes an original copy of this Letter
Agreement and all of which, collectively, constitute only one agreement. The
signatures of all the Parties need not appear on the same counterpart.




[Signature Page Follows.]




5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Letter Agreement as of the
date first written above.                                
APOLLO PRINCIPAL HOLDINGS IX, L.P.


By: Apollo Principal Holdings IX GP, Ltd.
                            


By: /s/ William B. Kuesel             
Name:     William B. Kuesel            
Title:
Vice President

                                                
                            
ATHENE HOLDING LTD.




By: /s/ Tab Shanafelt            
Name: Tab Shanafelt                
Title: Director                    


ACKNOWLEDGED AND AGREED:


PROCIFIC




By: /s/ Mohamed Al Qubaisi        
Name: Mohamed Al Qubaisi            
Title: Authorised Signatory    


PROCIFIC




By: /s/ Ahmed Abdullatif Ahmed Ibrahim Al Mosa
Name: Ahmed Abdullatif Ahmed Ibrahim Al Mosa    
Title: Authorised Signatory        






Signature Page to Procific Letter Agreement (AGER Investment)

